UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7198


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IVEY WALKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:97-cr-00022-MOC-9)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ivey Walker, Appellant Pro Se.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ivey Walker appeals the district court’s order denying

his motion for a reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     United States v. Walker, No. 3:97-cr-

00022-MOC-9 (W.D.N.C. June 27, 2012).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2